Citation Nr: 1034277	
Decision Date: 09/13/10    Archive Date: 09/21/10

DOCKET NO.  08-25 340	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Jackson, Mississippi


THE ISSUE

Entitlement to service connection for residuals of a back injury.


REPRESENTATION

Veteran represented by:	Mississippi Veterans Affairs 
Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Vavrina, Counsel


INTRODUCTION

The Veteran served on active duty from July 1966 to July 1972, 
including combat service in the Republic of Vietnam, and his 
decorations include the Combat Infantryman Badge.  The Veteran 
also had service from February 1991 to May 1991 with additional 
service in the Mississippi Army National Guard, to include active 
duty for training from June 1978 to July 1978.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a November 2007 rating decision issued in December 
2007 in which the RO denied service connection for a back injury.

In May 2010, the Veteran testified during a videoconference 
hearing before the undersigned Acting Veterans Law.


FINDING OF FACT

Degenerative disc disease of the lumbar spine had its onset in 
service.


CONCLUSION OF LAW

The criteria for service connection for degenerative disc disease 
of the lumbar spine are met.  38 U.S.C.A. §§ 1110, 1131, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.303 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

In this decision, the Board grants service connection for 
degenerative disc disease of the lumbar spine as a residual of a 
back injury, which constitutes a complete grant of the benefit 
sought on appeal.  As such, no discussion of VA's duty to notify 
and assist is necessary.

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Such a determination 
requires a finding of current disability that is related to an 
injury or disease in service.  Watson v. Brown, 4 Vet. App. 309 
(1993).  

For the showing of chronic disability in service, there is 
required a combination of manifestations sufficient to identify 
the disability and sufficient observation to establish chronicity 
at the time.  If chronicity in service is not established, a 
showing of continuity of symptoms after discharge is required to 
support the claim. 38 C.F.R. § 3.303(b).  Service connection may 
be granted for disability resulting from disease or injury 
incurred in or aggravated while performing ACDUTRA or injury 
incurred or aggravated by INACDUTRA during National Guard 
service.  38 U.S.C.A. §§ 101 (24), 106, 1110, 1131 (West 2002).

Service connection may be granted for certain specified diseases, 
including arthritis, which are shown to have become manifest to a 
compensable degree within one year from the date of service 
separation.  38 U.S.C.A. §§ 101, 1112, 1113, 1137 (West 2002 & 
Supp. 2010); 38 C.F.R. §§ 3.307, 3.309 (2009).  Service 
connection may also be granted for any disease diagnosed after 
discharge from service when all the evidence, including that 
pertinent to service, establishes that the disease was incurred 
in service.  38 C.F.R. § 3.303(d).  Medical evidence is required 
to prove the existence of a current disability and to fulfill the 
nexus requirement.  Lay or medical evidence, as appropriate, may 
be used to substantiate service incurrence.

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with the 
Veteran prevailing in either event, or whether a preponderance of 
the evidence is against the claim, in which case the claim is 
denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  When there is an approximate balance of positive and 
negative evidence regarding any issue material to the 
determination, the benefit of the doubt is afforded to the 
Veteran.

After a careful review of the evidence of record, and resolving 
all doubt in the Veteran's favor, the Board finds that service 
connection is warranted.  The Veteran was treated for two line-
of-duty back injuries during Army National Guard service, one in 
February 1984 and the other in March 1986.  The first injury was 
sustained during field training exercises at Camp Shelby, while 
participating as a member of a patrol carrying a litter patient.  
After a rest stop, the Veteran picked up the litter and 
immediately felt sharp pains in his low back.  He was taken to 
Forrest General Hospital, where x-rays were noted to be normal 
and the impression was back strain.  During an airborne operation 
in March 1986, the Veteran injured his low back and was treated 
for left low back pain assessed as a pulled muscle, after a 
parachute jump.  A February 1987 National Guard periodic 
examination report includes a notation in the medical history 
portion of intermittent low back pain.  The medical history 
portion of a July 1997 National Guard examination report shows 
complaints of recurrent back pain.

The Veteran has a current diagnosis of a lumbar spine disability 
as a November 2008 VA examination report reflects an impression 
of postoperative L4-L5 microdiskectomy for disk herniation, 
postoperative lumbar laminectomy and microdiskectomy at L4-L5 for 
recurrent disk herniation with X-Stop implant at L3-L4 and lumbar 
stenosis with facet arthropathy.  During his testimony and in 
various statements, the Veteran contends that he has had 
continuing back problems since the two injuries sustained during 
National Guard service and that his low back pain worsened after 
the second injury and got so bad that he eventually underwent 
back surgeries in December 2006 and April 2007.  In addition to 
private treatment for back pain, during this time period he was 
treated by VA, to include chiropractic and spinal injections.  
The Boards finds that the Veteran is competent to make these 
contentions because his symptoms of pain with radiation to the 
lower extremities and trouble walking are readily observable.  
Additionally, the Board finds his account credible based on his 
oral testimony and consistent description of his symptomatology.

In relevant part, 38 U.S.C. § 1154(a) requires that the VA give 
due consideration to both pertinent medical and lay evidence in 
evaluating a claim for disability benefits.  See Davidson v. 
Shinseki, 581 F.3d. 1313 (Fed. Cir. 2009).  The United States 
Court of Appeals for the Federal Circuit (Federal Circuit) has 
explicitly rejected the view that "competent medical evidence is 
required ... [when] the determinative issue involves either 
medical etiology or a medical diagnosis."  Id.; see also 
Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed.Cir.2006) 
("[T]he Board cannot determine that lay evidence lacks 
credibility merely because it is unaccompanied by contemporaneous 
medical evidence.").

Thus, the Board finds competent and credible the Veteran's 
history of having low back problems since two National Guard 
injuries.  Further, because the service personnel and treatment 
records confirm, and show treatment for, two line-of-duty 
injuries and recurrent complaints of back pain, both private and 
VA treatment records show that the Veteran has a current lumbar 
spine disability, and the Veteran's contentions during his 
videoconference hearing and descriptions of his low back 
condition are consistent and credible and demonstrate a 
continuity of symptomatology dating from in-service National 
Guard injuries to present day.  In light of foregoing, and the 
Federal Circuit's decision in Davidson, the Board finds that 
service connection is warranted for degenerative disc disease of 
the lumbar spine is warranted.


ORDER

Service connection for degenerative disc disease of the lumbar 
spine is granted.



____________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


